Citation Nr: 1728877	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-21 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an increased disability rating in excess of 30 percent for anxiety disorder with cognitive disorder and major depressive disorder prior to November 13, 2012, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1993 to November 1996 and in the United States Air Force from July 2004 to May 2005 and from October 2005 to July 2008.  

These matters come to the Board of Veterans' Appeals (Board) from April 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran originally requested a videoconference hearing before the Board; however, the record indicates that he contacted his representative to withdraw this request in March 2017.  See 38 C.F.R. § 20.704(e) (2016).  


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran wished to withdraw all open claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2017, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that he wished to withdraw all open claims on appeal, based upon his prior receipt of a total disability rating based upon individual unemployability (TDIU).  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


